Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after February 26, 2018, is being examined under the first inventor to file provisions of the AIA .
Claim 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, 
2A Prong 1: The limitation of concurrently calculating a distance vector between an output feature vector of said neural network and each of a plurality of qualified feature vectors is a mathematical concept, as it merely recites computing distance between two vectors. The limitation of concurrently computing a similarity score for each distance vector is a mathematical concept, as it also recites computing distance between two vectors, but concurrently. And the limitation of creating a similarity score vector of said plurality of computed similarity scores is also a mathematical concept, as it merely recites computing distance between two vectors.
2A Prong 2: This judicial exception is not integrated into a practical application.
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of wherein said output feature vector describes an unclassified item, and each of said plurality of qualified feature vectors describes one classified item out of a collection of classified items merely specifies the type of data the invention receives, which is a particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).

Regarding claim 2, the limitation of reducing a size of an input vector of said neural network by concurrently multiplying said input vector by a plurality of columns of an input embedding matrix is a mathematical concept, as it recites a process of multiplying vectors to an input matrix.
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 3, the limitation of concurrently activating a nonlinear function on all elements of said similarity score vector to provide a probability distribution vector is a mathematical concept, as the limitation recites calculating probability distributions using similarity score vectors.
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 18 is a method claim having similar limitation to method claim 3. Therefore, rejected using same rationale as claim 3 above. 

Regarding claim 4, the limitation of wherein said nonlinear function is the SoftMax function merely specifies the type of mathematical function used by the invention, which is a particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 19 is a method claim having similar limitation to method claim 4. Therefore, rejected using same rationale as claim 4 above. 

Regarding claim 5, the limitation of finding an extreme value in said probability distribution vector to find a classified item most similar to said unclassified item with a computation complexity of O(1) is a mathematical concept, as it recites calculating extreme value of a function.
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 20 is a method claim having similar limitation to method claim 5. Therefore, rejected using same rationale as claim 5 above. 

Regarding claim 6, the limitation of activating a K-nearest neighbors (KNN) function on said similarity score vector to provide k classified items most similar to said unclassified item is a mathematical concept, because it recites calculation using a mathematical function to figure out the output that is most similar to the unclassified item.
Claim 21 is a method claim having similar limitation to method claim 6. Therefore, rejected using same rationale as claim 6 above. 

Regarding claim 7, 
2A Prong 1: The limitation of receiving input and to run said input in neural network to compute a hidden layer vector. The limitation of transforming hidden layer vector to an output feature vector, to concurrently calculate, a distance vector between output feature vector and each of a plurality of qualified feature vectors, each describing one classified item, and to concurrently compute, within associative memory array, a similarity score for each distance vector.
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements - an associative memory array comprised of rows and columns. The memory in the step is recited at a high-level of generality (i.e., as a generic memory performing a generic storage function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitation of storing information regarding an unclassified item in associative memory array is recited at a high level of generality and amounts to mere data storing, which is a form of insignificant extra-solution activity.
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. An input arranger, a hidden layer computer, and an output handler are particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)). The limitation of storing information regarding an unclassified item in associative memory array was considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner.

Regarding claim 8, the limitation of reducing the dimension of said information is a mental process, as reducing the dimension of matrices can be done in human mind or in aid of pen and paper.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. An input arranger is a particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).

Regarding claim 9, the limitation of wherein said output handler also comprises a linear module and a nonlinear module is a particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 10, the limitation of wherein nonlinear module implements a SoftMax function to create a probability distribution vector from a vector of similarity scores is a mathematical concept, as it recites using mathematical function to calculate probability distribution.
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 11, the limitation of comprising an extreme value finder to find an extreme value in said probability distribution vector is a mathematical concept, as finding extreme value of a function is a mathematical calculation.
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 12, the limitation of providing k classified items most similar to said unclassified item is a mental process, because comparing each items can be done in human mind. 
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A nonlinear module is a k-nearest neighbors module is a particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).

Regarding claim 13, the limitation of generate said similarity scores is a mathematical process, because it merely recites process of calculating scores.
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A linear module is a distance transformer is a particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).

Regarding claim 14, the limitation of wherein said distance transformer comprises a vector adjuster and a distance calculator is particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 15, the limitation of distributing hidden layer vector to each computation column is a mental process, as it merely recites distributing values to the matrices. The limitation of computing an output feature vector within said first computation columns is a mathematical concept, as it recites a process of calculating output vector using input data.
This judicial exception is not integrated into a practical application. The limitation of storing columns of an adjustment matrix in first computation columns of memory array is an insignificant extra-solution activity.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of storing columns of an adjustment matrix in first computation columns of memory array is “storing and retrieving information in memory”, which is a well-understood, routine, conventional activity in the field (MPEP 2106.05(d)(II)). A distance transformer and vector adjuster are particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).

Regarding claim 16, the limitation of distributing output feature vector to all second computation columns is a mental process, as it merely recites distributing data to matrices. The limitation of computing a distance vector within said second computation columns is a mathematical concept, as it recites calculation process to compute distance between two data.
This judicial exception is not integrated into a practical application. The limitation of storing columns of an output embedding matrix in second computation columns of associative memory array is an insignificant extra-solution activity.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of storing columns of an output embedding matrix in second computation columns of associative memory array is “storing and retrieving information in memory”, which is a well-understood, routine, conventional activity in the field (MPEP 2106.05(d)(II)). A distance calculator and distance transformer are particular technological field or environment the abstract idea is performed in (MPEP 2106.05(h)).

Regarding claim 17, 
2A Prong 1: The limitation of a method for comparing an unclassified item described by an unclassified vector of features to a plurality of classified items, each described by a classified vector of features is a mental process, as it merely recites comparing two different vectors. The limitation of concurrently computing a distance vector between said unclassified vector and each said classified vector is a mathematical concept, as it merely recites computing distance between multiple number of vectors. The limitation of concurrently computing a distance scalar for each distance vector, each distance scalar providing a similarity score between said unclassified item and one of said plurality of classified items thereby creating a similarity score vector comprising a plurality of distance scalars is also a mathematical concept, as it recites computing distance value for each of the input vectors.
2A Prong 2: This judicial exception is not integrated into a practical application. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 6, 17, and 21 are rejected under 35 U.S.C. 102 over Johnson (US 20180217836 A1).

Regarding claim 1, Johnson teaches a method for a neural network ([Johnson, 0026] “In particular embodiments, data may be stored in faster memory. In particular embodiments, entities may be represented by real-value vectors produced by complex learning machinery. As an example and not by way of limitation, word2vec, embeddings of images by convolutional neural networks, and vector representations of relationships via embeddings may be used. In particular embodiments, a search may be performed by searching by similarity rather than in structured relational databases”), the method comprising: concurrently calculating a distance vector between an output feature vector of said neural network and each of a plurality of qualified feature vectors, wherein said output feature vector describes an unclassified item, and each of said plurality of qualified feature vectors describes one classified item out of a collection of classified items ([Johnson, 0149] “As another example and not by way of limitation, a similarity metric of             
                
                    
                        v
                    
                    
                        1
                    
                
            
         and             
                
                    
                        v
                    
                    
                        2
                    
                
            
         may be a Euclidean distance             
                ∥
                
                    
                        v
                    
                    
                        1
                    
                
                -
                
                    
                        v
                    
                    
                        2
                    
                
                ∥
            
        . A similarity metric of two feature vectors may represent how similar the two objects corresponding to the two feature vectors, respectively, are to one another, as measured by the distance between the two feature vectors in the vector space 1100. As an example and not by way of limitation, feature vector 1110 and feature vector 1120 may correspond to video-content objects that are more similar to one another than the video-content objects corresponding to feature vector 1110 and feature vector 1130, based on the distance between the respective feature vectors. In particular embodiments, social-networking system 860 may determine a cluster of vector space 1100. A cluster may be a set of one or more points corresponding to feature vectors of objects or n-grams in vector space 1100, and the objects or n-grams whose feature vectors are in the cluster may belong to the same class or have some semantic relationship to one another. As an example and not by way of limitation, a cluster may correspond to sports-related content and another cluster may correspond to food-related content. Although this disclosure describes calculating similarity metrics in a particular manner, this disclosure contemplates calculating similarity metrics in any suitable manner”, [Johnson, 0028] “In particular embodiments, a source of information may be images and videos, with some meta-data. In particular embodiments, users may not provide extensive metadata to their pictures. In particular embodiments, automatic media analysis algorithms may produce vector data for information. As an example and not by way of limitation, vector data may be the outputs of a set of classifiers for random objects, applied to an image, text embeddings like word2vec, image descriptors for instance search, etc. In particular embodiments, a database management system may be able to search by similarity. As an example and not by way of limitation, a similarity search may find the most similar content to a picture, or to apply a classifier on all vectors of a collection”); concurrently computing a similarity score for each distance vector ([Johnson, 0006] “In particular embodiments, a similarity search (e.g., identifying object vectors in a collection that are similar to a query vector) may be performed using parallel processing. A similarity between two vectors may be defined based on a distance metric (e.g., an L.sup.2 distance, a cosine similarity, etc.) between the two vectors. In particular embodiments, a similarity search may be a k-nearest neighbor (k-NN) search, which may identify the k most similar objects or object vectors to a query or query vector. In particular embodiments, a k-NN search may be an exact nearest neighbor search”); and creating a similarity score vector of said plurality of computed similarity scores ([Johnson, 0021] “In particular embodiments, a similarity search (e.g., identifying object vectors in a collection that are similar to a query vector) may be performed using parallel processing. A similarity between two vectors may be defined based on a distance metric (e.g., an L.sup.2 distance, a cosine similarity, etc.) between the two vectors. In particular embodiments, a similarity search may be a k-nearest neighbor (k-NN) search, which may identify the k most similar objects or object vectors to a query or query vector. In particular embodiments, a k-NN search may be an exact nearest neighbor search. In particular embodiments, a k-NN search may be an approximate nearest neighbor (ANN) search. In particular embodiments, a similarity search may comprise accessing input comprising the distances values and performing k-selection. The distances values may be exact distance values or approximated distance values (e.g., distances between quantized vectors generated by a quantizer or product quantizer)”).

Regarding claim 17, Johnson teaches a method for comparing an unclassified item described by an unclassified vector of features to a plurality of classified items, each described by a classified vector of features ([Johnson, 0149] “As another example and not by way of limitation, a similarity metric of             
                
                    
                        v
                    
                    
                        1
                    
                
            
         and             
                
                    
                        v
                    
                    
                        2
                    
                
            
         may be a Euclidean distance             
                ∥
                
                    
                        v
                    
                    
                        1
                    
                
                -
                
                    
                        v
                    
                    
                        2
                    
                
                ∥
            
        . A similarity metric of two feature vectors may represent how similar the two objects corresponding to the two feature vectors, respectively, are to one another, as measured by the distance between the two feature vectors in the vector space 1100. As an example and not by way of limitation, feature vector 1110 and feature vector 1120 may correspond to video-content objects that are more similar to one another than the video-content objects corresponding to feature vector 1110 and feature vector 1130, based on the distance between the respective feature vectors. In particular embodiments, social-networking system 860 may determine a cluster of vector space 1100. A cluster may be a set of one or more points corresponding to feature vectors of objects or n-grams in vector space 1100, and the objects or n-grams whose feature vectors are in the cluster may belong to the same class or have some semantic relationship to one another. As an example and not by way of limitation, a cluster may correspond to sports-related content and another cluster may correspond to food-related content. Although this disclosure describes calculating similarity metrics in a particular manner, this disclosure contemplates calculating similarity metrics in any suitable manner”, [Johnson, 0028] “In particular embodiments, a source of information may be images and videos, with some meta-data. In particular embodiments, users may not provide extensive metadata to their pictures. In particular embodiments, automatic media analysis algorithms may produce vector data for information. As an example and not by way of limitation, vector data may be the outputs of a set of classifiers for random objects, applied to an image, text embeddings like word2vec, image descriptors for instance search, etc. In particular embodiments, a database management system may be able to search by similarity. As an example and not by way of limitation, a similarity search may find the most similar content to a picture, or to apply a classifier on all vectors of a collection”), the method comprising: concurrently computing a distance vector between said unclassified vector and each said classified vector ([Johnson, 0006] “In particular embodiments, a similarity search (e.g., identifying object vectors in a collection that are similar to a query vector) may be performed using parallel processing. A similarity between two vectors may be defined based on a distance metric (e.g., an L.sup.2 distance, a cosine similarity, etc.) between the two vectors. In particular embodiments, a similarity search may be a k-nearest neighbor (k-NN) search, which may identify the k most similar objects or object vectors to a query or query vector. In particular embodiments, a k-NN search may be an exact nearest neighbor search”); concurrently computing a distance scalar for each distance vector, each distance scalar providing a similarity score between said unclassified item and one of said plurality of classified items thereby creating a similarity score vector comprising a plurality of distance scalars ([Johnson, 0021] “In particular embodiments, a similarity search (e.g., identifying object vectors in a collection that are similar to a query vector) may be performed using parallel processing. A similarity between two vectors may be defined based on a distance metric (e.g., an L.sup.2 distance, a cosine similarity, etc.) between the two vectors. In particular embodiments, a similarity search may be a k-nearest neighbor (k-NN) search, which may identify the k most similar objects or object vectors to a query or query vector. In particular embodiments, a k-NN search may be an exact nearest neighbor search. In particular embodiments, a k-NN search may be an approximate nearest neighbor (ANN) search. In particular embodiments, a similarity search may comprise accessing input comprising the distances values and performing k-selection. The distances values may be exact distance values or approximated distance values (e.g., distances between quantized vectors generated by a quantizer or product quantizer)”, the numbers included as elements of the vectors, can be interpreted as scalar).

Regarding claim 6, Johnson teaches activating a K-nearest neighbors (KNN) function on said similarity score vector to provide k classified items most similar to said unclassified item ([Johnson, 0021] “In particular embodiments, a similarity search (e.g., identifying object vectors in a collection that are similar to a query vector) may be performed using parallel processing. A similarity between two vectors may be defined based on a distance metric (e.g., an L.sup.2 distance, a cosine similarity, etc.) between the two vectors. In particular embodiments, a similarity search may be a k-nearest neighbor (k-NN) search, which may identify the k most similar objects or object vectors to a query or query vector. In particular embodiments, a k-NN search may be an exact nearest neighbor search. In particular embodiments, a k-NN search may be an approximate nearest neighbor (ANN) search. In particular embodiments, a similarity search may comprise accessing input comprising the distances values and performing k-selection”).
Claim 21 is a method claim having similar limitation to method claim 6. Therefore, rejected using same rationale as claim 6 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claim 2 is rejected under 35 U.S.C. 103 over Johnson (US 20180217836 A1) in view of Tran (US 10748630 B2).

Regarding claim 2, Johnson teaches neural network method.
Johnson does not specifically teach reducing a size of an input vector of said neural network by concurrently multiplying said input vector by a plurality of columns of an input embedding matrix.
Tran teaches reducing a size of an input vector of said neural network by concurrently multiplying said input vector by a plurality of columns of an input embedding matrix ([Tran, column 15, line 51-65] “(99) Efficiency can be increased, and the total number of inputs reduced, by reconfiguring the memory arrays as shown in FIG. 31. Specifically, the input lines of the memory array are shifted periodically to another row or column, thus reducing the unused portions of the array, and therefore reducing the number of repeated input lines over the array needed to perform the scan. Specifically, in the case of the present example where the shift X=2, the arrows indicate that each input line periodically shifts over by two rows or two columns, transforming the widely spaced apart memory cell utilization trapezoidal shapes to closely spaced memory cell utilization rectangular shapes. While extra space between memory cell portions are needed for wire bundles to implement this shift, the number of inputs needed in the memory cell array is greatly reduced (only 5n+6)”).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Johnson and Tran to use the process of reducing the dimension of input matrices of Tran to implement the system for a neural network of Johnson. The suggestion and/or motivation for doing so is to efficiently store and process the neural network as smaller input data takes less time to process.

	Claim 3-5 and 18-20 are rejected under 35 U.S.C. 103 over Johnson (US 20180217836 A1) in view of Tran (US 10748630 B2) and further in view of Xiao (US 20170323636 A1).

Regarding claim 3, Johnson in view of Tran teaches neural network method comparing vectors using similarity score. 
Johnson in view of Tran does not specifically teach concurrently activating a nonlinear function on all elements of said similarity score vector to provide a probability distribution vector. 
Xiao teaches concurrently activating a nonlinear function on all elements of vector to provide a probability distribution vector ([Xiao, 0058] “The softmax function is an operation that maps the vector W′.sub.2(s′(W′.sub.1(z))) to a vector of probabilities between 0 and 1 by taking the exponential of each coordinate and dividing it by a normalizing factor equal to the sum of these exponentials. In practice, a probability distribution is obtained and the term giving the maximum probability is chosen”).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Johnson, Tran, and Xiao to use the process of calculating probability distribution of each of the vector of Xiao to implement the system for a neural network of Johnson and Tran. The suggestion and/or motivation for doing so is to generate more accurate classification result as probability given for each vector is the probability that the classification is correct.
Claim 18 is a method claim having similar limitation to method claim 3. Therefore, rejected using same rationale as claim 3 above. 

Regarding claim 4, Johnson in view of Tran, and further in view of Xiao teaches wherein said nonlinear function is the SoftMax function ([Xiao, 0058] “The softmax function is an operation that maps the vector W′.sub.2(s′(W′.sub.1(z))) to a vector of probabilities between 0 and 1 by taking the exponential of each coordinate and dividing it by a normalizing factor equal to the sum of these exponentials. In practice, a probability distribution is obtained and the term giving the maximum probability is chosen”, Non-linearity is an inherent feature of the SoftMax function).
Claim 19 is a method claim having similar limitation to method claim 4. Therefore, rejected using same rationale as claim 4 above. 

Regarding claim 5, Johnson in view of Tran, and further in view of Xiao teaches finding an extreme value in said probability distribution vector to find a classified item most similar to said unclassified item with a computation complexity of O(1) ([Johnson, 0080] “In particular embodiments, algorithm 500a may be used to perform k-selection for maximum values. As an example and not by way of limitation, the thread queues may store the largest seen key/value pairs held in registers, the thread queues may be ordered from smallest to largest, inserting a new (k.sub.i, v.sub.i) pair may be done if it is smaller than the smallest value currently in the queue, the warp queue may store the largest key/value pairs, and the warp queue may be ordered from largest to smallest”, picking up a largest or smallest value from a register has a computation complexity of O(1) ).
Claim 20 is a method claim having similar limitation to method claim 5. Therefore, rejected using same rationale as claim 5 above. 


Claim 7 and 9 are rejected under 35 U.S.C. 103 over Johnson (US 20180217836 A1) in view of Akerib (US 20170277659 A1).

Regarding claim 7, Johnson teaches a system for a neural network ([Johnson, 0026] “In particular embodiments, data may be stored in faster memory. In particular embodiments, entities may be represented by real-value vectors produced by complex learning machinery. As an example and not by way of limitation, word2vec, embeddings of images by convolutional neural networks, and vector representations of relationships via embeddings may be used. In particular embodiments, a search may be performed by searching by similarity rather than in structured relational databases”), to concurrently calculate, within said associative memory array, a distance vector between said output feature vector and each of a plurality of qualified feature vectors, each describing one classified item, and to concurrently compute, within said associative memory array, a similarity score for each distance vector ([Johnson, 0149] “As another example and not by way of limitation, a similarity metric of             
                
                    
                        v
                    
                    
                        1
                    
                
            
         and             
                
                    
                        v
                    
                    
                        2
                    
                
            
         may be a Euclidean distance             
                ∥
                
                    
                        v
                    
                    
                        1
                    
                
                -
                
                    
                        v
                    
                    
                        2
                    
                
                ∥
            
        . A similarity metric of two feature vectors may represent how similar the two objects corresponding to the two feature vectors, respectively, are to one another, as measured by the distance between the two feature vectors in the vector space 1100. As an example and not by way of limitation, feature vector 1110 and feature vector 1120 may correspond to video-content objects that are more similar to one another than the video-content objects corresponding to feature vector 1110 and feature vector 1130, based on the distance between the respective feature vectors. In particular embodiments, social-networking system 860 may determine a cluster of vector space 1100. A cluster may be a set of one or more points corresponding to feature vectors of objects or n-grams in vector space 1100, and the objects or n-grams whose feature vectors are in the cluster may belong to the same class or have some semantic relationship to one another. As an example and not by way of limitation, a cluster may correspond to sports-related content and another cluster may correspond to food-related content. Although this disclosure describes calculating similarity metrics in a particular manner, this disclosure contemplates calculating similarity metrics in any suitable manner”, [Johnson, 0006] “In particular embodiments, a similarity search (e.g., identifying object vectors in a collection that are similar to a query vector) may be performed using parallel processing. A similarity between two vectors may be defined based on a distance metric (e.g., an L.sup.2 distance, a cosine similarity, etc.) between the two vectors. In particular embodiments, a similarity search may be a k-nearest neighbor (k-NN) search, which may identify the k most similar objects or object vectors to a query or query vector. In particular embodiments, a k-NN search may be an exact nearest neighbor search”, neural network is a classifier, therefore receiving unclassified data as inputs is inherent feature of neural networks).
Johnson does not specifically teaches an associative memory array comprised of rows and columns; an input arranger to store information regarding an unclassified item in said associative memory array, to manipulate said information and to create input to said neural network; a hidden layer computer to receive said input and to run said input in said neural network to compute a hidden layer vector; and an output handler to transform said hidden layer vector to an output feature vector.
Akerib teaches an associative memory array comprised of rows and columns; an input arranger to store information regarding an unclassified item in said associative memory array, to manipulate said information and to create input to said neural network ([Akerib, 0023] “There is also provided, in accordance with a preferred embodiment of the present invention, a method for in memory computation of a neural network, the neural network having weights arranged in a matrix. The method includes previously storing the matrix in an associated memory device, receiving an input arranged in a vector and storing it in the memory device, and in-memory, computing an output of the network using the input and the weights”, and [Akerib, 0025] “There is also provided, in accordance with a preferred embodiment of the present invention, a method for an associative memory array. The method includes storing each associated multiplicand and multiplier bits from a multiplicand matrix and a multiplier matrix in one of a plurality of columns on separate associated rows, where cells on a column are connected by a bit-line, activating the associated multiplicand and multiplier rows to calculate results of a multiplication using a Boolean value generated on the bit-lines, writing the results to cells in product rows connected to the bit-lines, where a plurality of the product rows associated with a row of the multiplicand matrix and a column of the multiplier matrix are connected by a global bit-line”); a hidden layer computer to receive said input and to run said input in said neural network to compute a hidden layer vector ([Akerib, 0082] “The matrix (the hidden layers of the neural network) may be stored once in memory array 300 (of FIG. 3) and may be used multiple times, for different input vectors, providing an output vector for each. Since the matrix is stored once, when the network is trained and ready to operate, the complexity of the matrix insertion to memory array 300 has no impact on the computation complexity of the on-going activity of the neural network”); and an output handler to transform said hidden layer vector to an output feature vector ([Akerib, 0073-0075] “It may be appreciated that the computation, performed on all columns of the array concurrently, may include two steps: multiplication in parallel and sum in parallel of all multiplication results. The multiplication operation may be performed for each pair of rows R-vector-bit-j R-matrix-row-j by the following steps: controller 350 (of FIG. 3) may instruct multiple row decoder 320 to concurrently activate a pair of rows. Row decoder 320 may activate the pair of rows as instructed. The bit-lines of each column may hold the results of a Boolean operation between values stored in activated cells in a column: i.sub.j×H.sub.jk. It will be appreciated that, when all columns are concurrently activated, the multiplication of one of the vector bits by all of the relevant matrix elements (i.e. i.sub.j*H.sub.jk) may be calculated simultaneously. Thus, the number of steps needed to perform the multiplications of the entire matrix H is just the number of rows in the multiplying matrix, 3 in the example. Similarly, when all columns are concurrently activated, the sum of all columns may be calculated simultaneously, i.e. the entire output vector z may be calculated concurrently in a single step. Thus, the complexity of a vector-matrix multiplication using this memory configuration, may be linear, i.e. O(n)”, [Akerib, 0079; Fig. 9] “FIG. 9, to which reference is now made, illustrates an exemplary artificial neural network. The nodes of an artificial neural network are arranged in layers: an input layer includes the input values of the problem in question (circles in the drawing), a group of hidden layers (rectangles in the drawing) connected by weighted links (arrows in the drawing), and an output layer (ellipses in the drawing) that may provide an answer to the question in mind”, discloses the order of calculation, going from input – hidden layer- to final output ).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Johnson and Akerib to use the memory array with row and column structure of Akerib to implement the system for a neural network of Johnson. The suggestion and/or motivation for doing so is to efficiently store and process the neural network in hardware.

Regarding claim 9, Johnson in view of Akerib teaches wherein said output handler also comprises a linear module and a nonlinear module ([Johnson, 0149] “As another example and not by way of limitation, a similarity metric of             
                
                    
                        v
                    
                    
                        1
                    
                
            
         and             
                
                    
                        v
                    
                    
                        2
                    
                
            
         may be a Euclidean distance             
                ∥
                
                    
                        v
                    
                    
                        1
                    
                
                -
                
                    
                        v
                    
                    
                        2
                    
                
                ∥
            
        . A similarity metric of two feature vectors may represent how similar the two objects corresponding to the two feature vectors, respectively, are to one another, as measured by the distance between the two feature vectors in the vector space 1100”, Euclidean distance is the linear function, [Johnson, 0021] “In particular embodiments, a similarity search (e.g., identifying object vectors in a collection that are similar to a query vector) may be performed using parallel processing. A similarity between two vectors may be defined based on a distance metric (e.g., an L.sup.2 distance, a cosine similarity, etc.) between the two vectors. In particular embodiments, a similarity search may be a k-nearest neighbor (k-NN) search, which may identify the k most similar objects or object vectors to a query or query vector. In particular embodiments, a k-NN search may be an exact nearest neighbor search. In particular embodiments, a k-NN search may be an approximate nearest neighbor (ANN) search. In particular embodiments, a similarity search may comprise accessing input comprising the distances values and performing k-selection. The distances values may be exact distance values or approximated distance values (e.g., distances between quantized vectors generated by a quantizer or product quantizer). In particular embodiments, k-selection may comprise identifying the k least distances values or the objects corresponding to the k least distance values”, non-linearity of k-nearest neighbors function is an inherent feature of the function).

Claim 8, 12-16 are rejected under 35 U.S.C. 103 over Johnson (US 20180217836 A1) in view of Akerib (US 20170277659 A1), and further in view of Tran (US 10748630 B2).

Regarding claim 8, Johnson in view of Akerib teaches the system of claim 7.
Johnson in view of Akerib does not specifically teaches comprising said input arranger to reduce the dimension of said information.
Tran teaches comprising said input arranger to reduce the dimension of said information ([Tran, column 15, line 51-65] “(99) Efficiency can be increased, and the total number of inputs reduced, by reconfiguring the memory arrays as shown in FIG. 31. Specifically, the input lines of the memory array are shifted periodically to another row or column, thus reducing the unused portions of the array, and therefore reducing the number of repeated input lines over the array needed to perform the scan. Specifically, in the case of the present example where the shift X=2, the arrows indicate that each input line periodically shifts over by two rows or two columns, transforming the widely spaced apart memory cell utilization trapezoidal shapes to closely spaced memory cell utilization rectangular shapes. While extra space between memory cell portions are needed for wire bundles to implement this shift, the number of inputs needed in the memory cell array is greatly reduced (only 5n+6)”).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Johnson, Akerib and Tran to use the process of reducing the dimension of input matrices of Tran to implement the system for a neural network of Johnson and Akerib. The suggestion and/or motivation for doing so is to efficiently store and process the neural network as smaller input data takes less time to process.


Regarding claim 12, Johnson in view of Akerib, in view of Tran teaches wherein said nonlinear module is a k-nearest neighbors module to provide k classified items most similar to said unclassified item ([Johnson, 0021] “In particular embodiments, a similarity search (e.g., identifying object vectors in a collection that are similar to a query vector) may be performed using parallel processing. A similarity between two vectors may be defined based on a distance metric (e.g., an L.sup.2 distance, a cosine similarity, etc.) between the two vectors. In particular embodiments, a similarity search may be a k-nearest neighbor (k-NN) search, which may identify the k most similar objects or object vectors to a query or query vector. In particular embodiments, a k-NN search may be an exact nearest neighbor search. In particular embodiments, a k-NN search may be an approximate nearest neighbor (ANN) search. In particular embodiments, a similarity search may comprise accessing input comprising the distances values and performing k-selection. The distances values may be exact distance values or approximated distance values (e.g., distances between quantized vectors generated by a quantizer or product quantizer). In particular embodiments, k-selection may comprise identifying the k least distances values or the objects corresponding to the k least distance values”, non-linearity of k-nearest neighbors function is an inherent feature of the function)

Regarding claim 13, Johnson in view of Akerib, in view of Tran teaches wherein said linear module is a distance transformer to generate said similarity scores ([Johnson, 0149] “As another example and not by way of limitation, a similarity metric of             
                
                    
                        v
                    
                    
                        1
                    
                
            
         and             
                
                    
                        v
                    
                    
                        2
                    
                
            
         may be a Euclidean distance             
                ∥
                
                    
                        v
                    
                    
                        1
                    
                
                -
                
                    
                        v
                    
                    
                        2
                    
                
                ∥
            
        . A similarity metric of two feature vectors may represent how similar the two objects corresponding to the two feature vectors, respectively, are to one another, as measured by the distance between the two feature vectors in the vector space 1100”, Euclidean distance is the linear function).

Regarding claim 14, Johnson in view of Akerib, in view of Tran teaches wherein said distance transformer comprises a distance calculator ([Johnson, 0149] “As another example and not by way of limitation, a similarity metric of             
                
                    
                        v
                    
                    
                        1
                    
                
            
         and             
                
                    
                        v
                    
                    
                        2
                    
                
            
         may be a Euclidean distance             
                ∥
                
                    
                        v
                    
                    
                        1
                    
                
                -
                
                    
                        v
                    
                    
                        2
                    
                
                ∥
            
        . A similarity metric of two feature vectors may represent how similar the two objects corresponding to the two feature vectors, respectively, are to one another, as measured by the distance between the two feature vectors in the vector space 1100. As an example and not by way of limitation, feature vector 1110 and feature vector 1120 may correspond to video-content objects that are more similar to one another than the video-content objects corresponding to feature vector 1110 and feature vector 1130, based on the distance between the respective feature vectors. In particular embodiments, social-networking system 860 may determine a cluster of vector space 1100. A cluster may be a set of one or more points corresponding to feature vectors of objects or n-grams in vector space 1100, and the objects or n-grams whose feature vectors are in the cluster may belong to the same class or have some semantic relationship to one another. As an example and not by way of limitation, a cluster may correspond to sports-related content and another cluster may correspond to food-related content. Although this disclosure describes calculating similarity metrics in a particular manner, this disclosure contemplates calculating similarity metrics in any suitable manner”, [Johnson, 0006] “In particular embodiments, a similarity search (e.g., identifying object vectors in a collection that are similar to a query vector) may be performed using parallel processing. A similarity between two vectors may be defined based on a distance metric (e.g., an L.sup.2 distance, a cosine similarity, etc.) between the two vectors. In particular embodiments, a similarity search may be a k-nearest neighbor (k-NN) search, which may identify the k most similar objects or object vectors to a query or query vector. In particular embodiments, a k-NN search may be an exact nearest neighbor search”, neural network is a classifier, therefore receiving unclassified data as inputs is inherent feature of neural networks).
Johnson does not specifically teach transformer comprises a vector adjuster. 
Johnson in view of Akerib, and further in view of Tran teaches transformer comprises a vector adjuster (Vector adjuster is merely an output handler. [Akerib, 0073-0075] “It may be appreciated that the computation, performed on all columns of the array concurrently, may include two steps: multiplication in parallel and sum in parallel of all multiplication results. The multiplication operation may be performed for each pair of rows R-vector-bit-j R-matrix-row-j by the following steps: controller 350 (of FIG. 3) may instruct multiple row decoder 320 to concurrently activate a pair of rows. Row decoder 320 may activate the pair of rows as instructed. The bit-lines of each column may hold the results of a Boolean operation between values stored in activated cells in a column: i.sub.j×H.sub.jk. It will be appreciated that, when all columns are concurrently activated, the multiplication of one of the vector bits by all of the relevant matrix elements (i.e. i.sub.j*H.sub.jk) may be calculated simultaneously. Thus, the number of steps needed to perform the multiplications of the entire matrix H is just the number of rows in the multiplying matrix, 3 in the example. Similarly, when all columns are concurrently activated, the sum of all columns may be calculated simultaneously, i.e. the entire output vector z may be calculated concurrently in a single step. Thus, the complexity of a vector-matrix multiplication using this memory configuration, may be linear, i.e. O(n)”, [Akerib, 0079; Fig. 9] “FIG. 9, to which reference is now made, illustrates an exemplary artificial neural network. The nodes of an artificial neural network are arranged in layers: an input layer includes the input values of the problem in question (circles in the drawing), a group of hidden layers (rectangles in the drawing) connected by weighted links (arrows in the drawing), and an output layer (ellipses in the drawing) that may provide an answer to the question in mind”, discloses the order of calculation, going from input – hidden layer- to final output).

Regarding claim 15, Johnson in view of Akerib, in view of Tran teaches said distance transformer to store columns of an adjustment matrix in first computation columns of said memory array ([Akerib, 0062] “Reference is now made to FIG. 4, which illustrates a memory arrangement of operands from multiplicand vector i, and operands from multiplier matrix H in memory array 310. In accordance with a preferred embodiment of the present invention, vector i is stored as a column (rather than as a row) in each and every column of memory array 310, which is used to store matrix H, such that bit i.sub.0 of vector i is repeatedly stored in columns C0, C1 and C2 of a row of memory array 310, bit i.sub.1 is repeatedly stored in a second row and bit i.sub.2 is repeatedly stored in a third row. It may be appreciated that the operands from vector i and the operands from matrix H used in each computation are all stored in the same column, connected to a same bit-lines: BL0 in columns C0, BL1 in column C1 and BL2 in C2. Additional rows, used for intermediate storage and final results, may also be used, as further described hereinbelow. It may be appreciated that a single operand from vector i is stored in several locations to optimize the computation at theeuc expense of some extra storage”), and to distribute said hidden layer vector to each computation column ([Akerib, 0062] “Reference is now made to FIG. 4, which illustrates a memory arrangement of operands from multiplicand vector i, and operands from multiplier matrix H in memory array 310. In accordance with a preferred embodiment of the present invention, vector i is stored as a column (rather than as a row) in each and every column of memory array 310, which is used to store matrix H, such that bit i.sub.0 of vector i is repeatedly stored in columns C0, C1 and C2 of a row of memory array 310, bit i.sub.1 is repeatedly stored in a second row and bit i.sub.2 is repeatedly stored in a third row”, the multiplicand vector composes the calculation of the hidden layer), and said vector adjuster to compute an output feature vector within said first computation columns ([Akerib, 0061] “In accordance with a preferred embodiment of the present invention, the operands of a specific vector-matrix computation may be stored in cells connected to the same bit-line, i.e. in one column, as described hereinbelow, such that concurrently activating several rows may provide a result of a vector-matrix multiplication, which result may further be written back to memory array 310”, describes calculating output by using memory array, [Akerib, 0062] “Reference is now made to FIG. 4, which illustrates a memory arrangement of operands from multiplicand vector i, and operands from multiplier matrix H in memory array 310. In accordance with a preferred embodiment of the present invention, vector i is stored as a column (rather than as a row) in each and every column of memory array 310, which is used to store matrix H, such that bit i.sub.0 of vector i is repeatedly stored in columns C0, C1 and C2 of a row of memory array 310, bit i.sub.1 is repeatedly stored in a second row and bit i.sub.2 is repeatedly stored in a third row. It may be appreciated that the operands from vector i and the operands from matrix H used in each computation are all stored in the same column, connected to a same bit-lines: BL0 in columns C0, BL1 in column C1 and BL2 in C2. Additional rows, used for intermediate storage and final results, may also be used, as further described hereinbelow. It may be appreciated that a single operand from vector i is stored in several locations to optimize the computation at the expense of some extra storage”).

Regarding claim 16, Johnson in view of Akerib and further in view of Tran said distance transformer to initially store columns of an output embedding matrix in second computation columns of said associative memory array ([Akerib, 0062] “Reference is now made to FIG. 4, which illustrates a memory arrangement of operands from multiplicand vector i, and operands from multiplier matrix H in memory array 310. In accordance with a preferred embodiment of the present invention, vector i is stored as a column (rather than as a row) in each and every column of memory array 310, which is used to store matrix H, such that bit i.sub.0 of vector i is repeatedly stored in columns C0, C1 and C2 of a row of memory array 310, bit i.sub.1 is repeatedly stored in a second row and bit i.sub.2 is repeatedly stored in a third row. It may be appreciated that the operands from vector i and the operands from matrix H used in each computation are all stored in the same column, connected to a same bit-lines: BL0 in columns C0, BL1 in column C1 and BL2 in C2. Additional rows, used for intermediate storage and final results, may also be used, as further described hereinbelow. It may be appreciated that a single operand from vector i is stored in several locations to optimize the computation at the expense of some extra storage”) and to distribute said output feature vector to all said second computation columns ([Akerib, 0062] “Reference is now made to FIG. 4, which illustrates a memory arrangement of operands from multiplicand vector i, and operands from multiplier matrix H in memory array 310. In accordance with a preferred embodiment of the present invention, vector i is stored as a column (rather than as a row) in each and every column of memory array 310, which is used to store matrix H, such that bit i.sub.0 of vector i is repeatedly stored in columns C0, C1 and C2 of a row of memory array 310, bit i.sub.1 is repeatedly stored in a second row and bit i.sub.2 is repeatedly stored in a third row”, the multiplicand vector composes the calculation of the hidden layer), and said distance calculator to compute a distance vector within said second computation columns ([Akerib, 0061] “In accordance with a preferred embodiment of the present invention, the operands of a specific vector-matrix computation may be stored in cells connected to the same bit-line, i.e. in one column, as described hereinbelow, such that concurrently activating several rows may provide a result of a vector-matrix multiplication, which result may further be written back to memory array 310”, describes calculating output by using memory array, [Akerib, 0062] “Reference is now made to FIG. 4, which illustrates a memory arrangement of operands from multiplicand vector i, and operands from multiplier matrix H in memory array 310. In accordance with a preferred embodiment of the present invention, vector i is stored as a column (rather than as a row) in each and every column of memory array 310, which is used to store matrix H, such that bit i.sub.0 of vector i is repeatedly stored in columns C0, C1 and C2 of a row of memory array 310, bit i.sub.1 is repeatedly stored in a second row and bit i.sub.2 is repeatedly stored in a third row. It may be appreciated that the operands from vector i and the operands from matrix H used in each computation are all stored in the same column, connected to a same bit-lines: BL0 in columns C0, BL1 in column C1 and BL2 in C2. Additional rows, used for intermediate storage and final results, may also be used, as further described hereinbelow. It may be appreciated that a single operand from vector i is stored in several locations to optimize the computation at the expense of some extra storage”).

Claim 10-11 are rejected under 35 U.S.C. 103 over Johnson (US 20180217836 A1) in view of Akerib (US 20170277659 A1), in view of Tran (US 10748630 B2), and further in view of Xiao (US 20170323636 A1).

Regarding claim 10, Johnson in view of Akerib, in view of Tran teaches the system of claim 8 and vector of said similarity scores ([Johnson, 0149] “As another example and not by way of limitation, a similarity metric of             
                
                    
                        v
                    
                    
                        1
                    
                
            
         and             
                
                    
                        v
                    
                    
                        2
                    
                
            
         may be a Euclidean distance             
                ∥
                
                    
                        v
                    
                    
                        1
                    
                
                -
                
                    
                        v
                    
                    
                        2
                    
                
                ∥
            
        . A similarity metric of two feature vectors may represent how similar the two objects corresponding to the two feature vectors, respectively, are to one another, as measured by the distance between the two feature vectors in the vector space 1100. As an example and not by way of limitation, feature vector 1110 and feature vector 1120 may correspond to video-content objects that are more similar to one another than the video-content objects corresponding to feature vector 1110 and feature vector 1130, based on the distance between the respective feature vectors. In particular embodiments, social-networking system 860 may determine a cluster of vector space 1100. A cluster may be a set of one or more points corresponding to feature vectors of objects or n-grams in vector space 1100, and the objects or n-grams whose feature vectors are in the cluster may belong to the same class or have some semantic relationship to one another. As an example and not by way of limitation, a cluster may correspond to sports-related content and another cluster may correspond to food-related content. Although this disclosure describes calculating similarity metrics in a particular manner, this disclosure contemplates calculating similarity metrics in any suitable manner”, [Johnson, 0028] “In particular embodiments, a source of information may be images and videos, with some meta-data. In particular embodiments, users may not provide extensive metadata to their pictures. In particular embodiments, automatic media analysis algorithms may produce vector data for information. As an example and not by way of limitation, vector data may be the outputs of a set of classifiers for random objects, applied to an image, text embeddings like word2vec, image descriptors for instance search, etc. In particular embodiments, a database management system may be able to search by similarity. As an example and not by way of limitation, a similarity search may find the most similar content to a picture, or to apply a classifier on all vectors of a collection”).
Johnson in view of Akerib, in view of Tran does not specifically teach nonlinear module implements a SoftMax function to create a probability distribution vector from an input vector.
Xiao teaches nonlinear module implements a SoftMax function to create a probability distribution vector from an input vector ([Xiao, 0058] “The softmax function is an operation that maps the vector W′.sub.2(s′(W′.sub.1(z))) to a vector of probabilities between 0 and 1 by taking the exponential of each coordinate and dividing it by a normalizing factor equal to the sum of these exponentials. In practice, a probability distribution is obtained and the term giving the maximum probability is chosen”).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Johnson, Akerib, Tran, and Xiao to use the SoftMax function of Xiao to implement the system for a neural network of Johnson, Akerib, and Tran. The suggestion and/or motivation for doing so is to have more choices of functions (linear and non-linear) to calculate the similarity vectors.

Regarding claim 11, Johnson in view of Akerib, in view of Tran, and further in view of Xiao teaches comprising an extreme value finder to find an extreme value ([Johnson, 0080] “In particular embodiments, algorithm 500a may be used to perform k-selection for maximum values. As an example and not by way of limitation, the thread queues may store the largest seen key/value pairs held in registers, the thread queues may be ordered from smallest to largest, inserting a new (k.sub.i, v.sub.i) pair may be done if it is smaller than the smallest value currently in the queue, the warp queue may store the largest key/value pairs, and the warp queue may be ordered from largest to smallest”, picking up a largest or smallest value from a register has a computation complexity of O(1) ). 
Johnson in view of Akerib, and further in view of Tran does not specifically teach finding a value in said probability distribution vector. 
Xiao teaches finding a value in said probability distribution vector ([Xiao, 0058] “The softmax function is an operation that maps the vector W′.sub.2(s′(W′.sub.1(z))) to a vector of probabilities between 0 and 1 by taking the exponential of each coordinate and dividing it by a normalizing factor equal to the sum of these exponentials. In practice, a probability distribution is obtained and the term giving the maximum probability is chosen”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Regarding distance measurement between two or more vectors.
US 20160155048 A1
US 20170262705 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN KWON whose telephone number is (571)272-2072. The examiner can normally be reached on 7:30 AM - 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUN KWON/
Examiner, Art Unit 2127
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127